*549OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ 'ASOCIADO SR. WOLE.
Al tiempo de interponerse la apelación en este caso en la corte de distrito para ante el Tribunal Supremo, Eafael del Valle Zeno estaba en posesión de una finca, no obstante ha-berse dictado una sentencia de desahucio contra él. La Corte de Circuito de Apelaciones, a pesar de la resolución desestimando el recurso dictada por este tribunal, resolvió que la apelación interpuesta contra esa sentencia por Eafael del Valle había sido debidamente perfeccionada. Por tanto, dicho Eafael del Valle, según resolvió la Corte de Circuito, tenía cierto derecho de posesión mientras estuviera pen-diente el recurso. Tal vez era un derecho muy limitado, pero si su apelación quedó perfeccionada, él tenía ese dere-cho. No importa que del Valle tuviera el deber de entregar la posesión de la finca. Cuando una parte que está en pose-sión apela, la ley le concede el derecho de retenerla mien-tras esté pendiente el recurso. La sentencia de la corte interior queda en suspenso. Aunque los daños pueden ser le-ves en este caso en particular, pueden ser graves en algún otro. Por lo menos en forma nominal, del Valle tenía, de-recho a algunos daños susceptibles de prueba. Por tanto, disiento.